                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA                                JS-6
                                       CIVIL MINUTES - GENERAL
 Case No.       CV 19-666 PSG (PLAx)                                        Date   February 21, 2019
 Title          Diana Bolanos v. James McDonnell, et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           Order REMANDING the case to Los Angeles Superior Court

       Plaintiff Diana Bolanos (“Plaintiff”) filed this case in state court asserting two state law
causes of action as well as a cause of action for violation of the Fourth Amendment to the U.S.
Constitution. See Complaint, Dkt. # 1-1. While the latter claim was not explicitly brought under
42 U.S.C. § 1983, that statute appears to be the source of Plaintiff’s cause of action. On January
29, 2019, Defendants the State of California, acting by and through the California Highway
Patrol (CHP), and Warren Stanley (the commissioner of the CHP) removed the case to this
Court, asserting federal question jurisdiction on the basis of Plaintiff’s constitutional claim. See
Notice of Removal, Dkt. # 1.

        However, on February 14, 2019, Plaintiff filed an amended complaint. See First
Amended Complaint, Dkt. # 9 (“FAC”). Notably, the amended complaint removed the
constitutional claim and now asserts only state law claims for negligence. See id. While the
amendment did not destroy this Court’s jurisdiction because federal question jurisdiction appears
to have existed at the time of removal, the Court is under no obligation to retain jurisdiction over
the state law claims now that the federal claim is no longer part of the case. See Harrell v. 20th
Century Ins. Co., 934 F.2d 203, 205 (9th Cir. 1991). Courts considering whether to retain
jurisdiction over remaining state law claims evaluate “the values of judicial economy,
convenience, fairness, and comity.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988).
The Supreme Court has noted that courts should generally decline to retain state law claims
“when the federal-law claims have dropped out of the lawsuit in its early stages.” Id; see also
Baddie v. Berkeley Farms, Inc., 64 F.3d 487, 491 (9th Cir. 1995) (noting that there is nothing
improper with a plaintiff amending a complaint after removal to remove federal claims and then
moving to remand).




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-666 PSG (PLAx)                                 Date   February 21, 2019
 Title          Diana Bolanos v. James McDonnell, et al.

       As the federal claim has dropped out of this case at a very early stage, the Court sees no
reason to retain jurisdiction over the remaining state law claims. Accordingly, it declines to
exercise jurisdiction over them and REMANDS the case to Los Angeles Superior Court, No.
BC718789.

         This order closes the case.

         IT IS SO ORDERED




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                           Page 2 of 2
